Title: To Thomas Jefferson from Thomas S. Cavender, 17 November 1804
From: Cavender, Thomas S.
To: Jefferson, Thomas


                  
                     Honoured Sir 
                     
                     Warren November 17th. 1804
                  
                  After my best respects to you, suffer me to inform you, Sir, that not withstanding your benevolent aid, towards employing a Surgeon, to cure an old wound on my leg last spring was year, yet I still remain incurable; though not as bad as I have been—Sir, I rejoice to find, throughout the Union where I preach that the Unitarian doctrine, and Republicanism seems to gro in America; and as such the people becomes so much the more reconciled to your Just and mild administration; and Sir, without flattery, I have spared no pains to reconsile my Countrymen to you; beleiving you to be the only man of our nation the best fitted to govern our Republickan helm—and thankfull I am that my Countrymen are now generally convinced, that I was correct in my Judgment, although at first persecuted me much, for giving it so freely on the publick stage—and Sir, as it requires as much frugality, to take care of a fortune, as to make it, so it requires as much industry and watchfullness to support and protect a republican government, as it does to establish it—and this we now know by Happy experience under your just, and wise administration; which makes our tree of liberty flourish to the admiration of all foreign powers—what I say; I say unto all watch, and let him that thinks he stands, take heed least he falls—His the safest soldier, who stands with his sword in his hand, knowing that he that sleeps on his post, or deserts his colours, are endanger of destruction, and all under his care—Sir I hope you will be so good as to have the enclosed publication of the old Soldier inserted in some of the Republican papers in the Federal City, and on that shall follow after more to the purpose, notwithstanding I wish my name to be consealed as the Author knowing my inability Sir, I hope to have the honour of seeing you next april, not as a King, but as the republican President of North America—
                  
                      When Kings have power, and priest have sway,
                  
                      They Rob, and plunder everry day
                  
                      The widow, and the fatherless
                  
                      They often rob, and swore distress;
                  
                      The Priest will cumpass land and Sea,
                  
                      That rich and great they all may be
                  
                      They tread the world beneath their feet
                  
                      and through deception mankind cheat—
                  
                  So Sayith the old Soldier Thos. S. Cavender—Sir if opportunity serves please remember me to Thomas Paine, as a publick and avowed friend of his, and hopes to see him before I die—
                  Sir, I remain your real friend and humble Servant
                  
                     Thomas S. Cavender D.D.
                  
               